Case 1:19-cv-00094-TJK Document 3 Filed 01/30/19 Page 1of 3
Case 1:19-cv-00094-TJK Document 2 Filed 01/16/19 Page 5 of 16

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

District of Columbia

Oluwafemi Samuel Shodipe

 

Plaintiffis)
Vv.

Civil ActionNa, 1-er-00094-1J8

Kirstjen Nielsen, Secretary, U.S. Department of
Homeland Security, et al.

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Matthew G. Whitaker

Acting Attorney General of the United States

U.S. Department of Justice

950 Pennsylvania Avenue, N.W.

Washington, D.C. 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Brian S. Green, Esq.
Said & Green, PC
5513 Twin Knolls Road
Suite 219

Columbia, MD 21045

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

01/16/2019 /s/ Elizabeth A. Fernandez

Date: _
Signature of Clerk or Deputy Clerk

 
Case 1:19-cv-00094-TJK Document 3 Filed 01/30/19 Page 2 of 3
Case 1:19-cv-00094-TJK Document 2 Filed 01/16/19 Page 6 of 16

AQ 440 (Rev. 06:12) Summons ina Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summions for frame of iudividuel and title. if anv) Matthew Whitaker, Acting US Attorney General

was received by me on (dare,

1 1 personally served the summons on the individual at (ote,

On fate) : or

1 | left the summons at the individual's residence or usual place of abode with frame)

.a person of suitable age and discretion who resides there.

On flatte) _and mailed a copy to the individual’s last known address: or

 

7 [served the summons on (nae of individuel) . who is

designated by law to accept service of process on behalf of mane of organization)

on fdafe) , or

| returned the summons unexceuted because : or

SI Other fspecifs), Registered USPS Mail on January 24, 2019.

My fees are $ for travel and $ for services, for a total of $ 0.00
I declare under penalty of perjury that this information ts true.

ee A
Date: January 30, 2019 .. — / a A Ce
Server's signature

Brian S. Green, Attorney

 

Printed name and ttile

Said and Green, P.C.
5513 Twin Knolls Road, Suite 219
Columbia, MD_ 21045 _

Server's address

Additional information regarding attempted service, etc:
«Case 1:19-cv-00094-TJK Document 3 Filed 01/30/19 Page 3 of 3

  

' SENDER: COMPLETE THIS SECTION

| @ Complete items 4, 2, and 3.
; @ Print your name and address on the reverse
|. so that we can return the card to you.

| @ Attach this card to the back of the mailpiec:

or on the front if space permits...

    

    
 

Fos ae

COMPLETE THIS SECTION .ON DELIVERY

A. Signature

3 Agent
X Cl Addiéssee |
B. Received by (Printed Name) C. Date of Delivery —

 

 

 

1. Article Addressedto: cae dee
Matrnen &, Wwiitak
Aching, US

ASD BoA NiINaNIG NO

 
 
  

Mirorney: ONG

i a
D. Is delivery address cifferstfom in 42 CI Yes
lf YES, enter delivery address béiow No

JAN 2 42019

 

 

 

 

  
 

Washinatm ,PC 20630 : .
| | | 3. ice Type D Priority Mail Express®
MATT MUTTON TAT |e SSE
0 Ade one Restricted Delivery o 5 aed Mail Restricted
O Certified Mall® elivery j
9590 9402 1959 6123 3692 00 O Certified Mail Restricted Delivery ~“' ** Return Receipt for-- - ;
O Collect on Delivery Merchandise

oOo Collect on Delivery Restricted Delivery O Signature Confirmation™ |

 

; 2. Article Number (Transfer from sefVice label)

(7018 3050 OO00 3418 8035

i

 

» USPS TRACKING #

 

PS Form 3811, July 2015 PSN 7530-02-000-9053

Insured Mail’. O Signature Confirmation
“1 Insured Mall Restricted Delivery — Restricted Delivery
(over$500)

a Domestic Return Recelpt |

 

 

 

 

9590 9402.1959 ble; 3b4¢ 00

United States
Postal Service

SHobiPE

First-Class Mail |
Postage & Fees Paid| |
USPS |
. Permit No. G-10 |

 

70 =

Columbia, MD 21045

——— a¢€

ure,

 

+ Sender: Please print your name, address, and ZIP+4® in this box®

=—_—
—=

__ Naima Said & Associates, P.C.
_ 9513 Twin Knolls Road / Ste. 219

—_
SSS

 

 

\ VW ij Wh \\ A ANY yy iy y iN} Hi i\i AY Vi i Aili it yy AY 4 i

a
